Citation Nr: 0302558	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  00-13 290	)	DATE
	)
	)                     

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for focal neuropathies, at 
compressible sites, of the ulnar nerves bilaterally and the 
right peroneal nerve.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel

INTRODUCTION

The veteran had active service from August 1980 to August 
1983.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1999 decision by the Albuquerque, New 
Mexico, Regional Office (RO).

The veteran testified at a September 2002 hearing convened by 
the undersigned, the member of the Board designated by the 
Chairman to conduct the hearing and make the final decision 
in this case.


FINDINGS OF FACT

1.  In service in 1982, the veteran sustained a cervical-
muscle strain as a passenger in an armored personnel carrier 
that rolled over while trying to climb a stream bank.

2.  On October 10, 1998, the veteran was admitted to a non-VA 
hospital after an apparent suicide attempt.  He was thrashing 
about, uncooperative, combative, and extubated himself, and 
four-point restraints were used to subdue him.  Right foot 
drop was noted at discharge on November 1.

3.  December 1998 nerve conduction studies showed multiple 
focal neuropathies at compressible sites:  a severe 
neuropathy of the right ulnar nerve, a moderately-severe 
neuropathy of the left ulnar nerve, and a severe neuropathy 
of the right peroneal nerve manifested by right foot drop.  
However, there was no evidence of a generalized, peripheral 
neuropathy.

4.  There is no medical evidence that links the veteran's 
current, multiple, focal, compression neuropathies to his 
military service.




CONCLUSION OF LAW

The veteran did not incur focal neuropathies, at compressible 
sites, of the ulnar nerves bilaterally and the right peroneal 
nerve, in service.  38 U.S.C.A. §§ 1131, 5103A, and 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, and 3.326 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes, at the outset, that the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted during this appeal.  
VCAA prescribes VA duties to notify the claimant of the 
evidence needed to substantiate a claim, of the evidence VA 
will obtain, and of the claimant's responsibilities with 
regard to obtaining evidence.  VCAA also prescribes VA duties 
to help a claimant obtain relevant evidence.  VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126, and VA duties pursuant thereto are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

In this case, the September 1999 RO decision and the May 2000 
Statement of the Case (SOC) notified the veteran of 
shortcomings in his service-connection claim.  The SOC also 
explained the applicable statutory and regulatory law, and an 
October 2000 Supplemental Statement of the Case explained the 
applicable case law.  A March 2001 letter explained VCAA, and 
solicited from the veteran, and offered VA help in obtaining, 
additional evidence in support of his claim.  The evidence of 
record includes the veteran's service medical records, 
transcripts of his testimony at July 2000 and September 2002 
hearings, statements from the veteran and his friends and 
relatives, records from non-VA health care providers, and VA 
outpatient treatment records and examination reports.  
Finally, in a September 2002 letter, the RO advised the 
veteran that his case was being sent to the Board, and 
invited him to submit any additional evidence he had directly 
to the Board, and he submitted additional evidence at the 
September 2002 hearing.

There is no information, from the veteran or otherwise in the 
claim file, that suggests the location of additional relevant 
evidence.  Accordingly, the Board finds that all relevant 
evidence has been obtained, and that VA has complied with the 
notice and duty-to-assist provisions of VCAA.

In this case, the veteran has focal, compression neuropathies 
of the ulnar nerves bilaterally and the right peroneal nerve, 
and contends that they were sustained in a 1982 motor vehicle 
accident in service.

Military accident investigation reports, dated in September 
1982 and signed by the veteran and four others, indicated 
that their armored personnel carrier, a tracked vehicle, 
rolled over while trying to climb a stream bank.  The veteran 
sustained a neck injury, and one soldier had a broken 
collarbone, but the rest were apparently uninjured.  

The veteran's service medical records include one dated the 
day after the accident where he complained of neck pain.  
There was tenderness of muscles of the right posterior neck, 
and limitation of motion of the neck, but X rays were within 
normal limits, and the diagnosis was muscle strain.

The veteran's service medical records are otherwise silent as 
to a nerve or muscle disorder.

The earliest postservice medical evidence of record is a 
report of a September 1989 employment examination by the 
Public Health Service where the veteran denied physical 
problems.  After the examination, during which the examiner 
noted that there were no neurologic deficits, the impression 
was a normal, twenty-eight-year-old male.

Outpatient treatment records from the Northern Navajo Medical 
Center, dated from 1993 to October 1998, show that the 
veteran was working as a welder, and that he had sustained 
some minor, work-related injuries.  However, those records do 
not reflect complaints, diagnoses, or treatment, of a 
neurologic disorder.
An October 10, 1998, report by the San Juan Ambulance Service 
shows that emergency medical technicians found the veteran 
semiconscious upon arrival that morning at his home in 
response to a call from his wife.  His wife said they had an 
argument the night before, and the veteran said he was going 
to commit suicide.  Evidence at the scene indicated that he 
had consumed alcohol and about 100 ml of liquid phenytoin 
that had been prescribed for his wife.  His wife reported 
that he had no significant medical history.

The veteran was transported to the emergency room of the San 
Juan Regional Medical Center where he was uncooperative, 
yelling, combative, and four-point restraints were employed.  
Testing showed the Dilantin level to be 35.4, a drug screen 
was positive for opiates, and he had motor activity in all 
four extremities.  The veteran was transferred to the 
Northern Navajo Medical Center (NNMC), a Public Health 
Service Indian Hospital.

The veteran was admitted to the NNMC on October 10, 1998.  On 
admission, he was combative, thrashing about, and swearing, 
and restraints, as needed, were ordered.  History noted that 
he was a welder who had been unemployed since his wife's 
motor vehicle accident two months earlier.  He had no past 
medical history, but history of present illness, confirmed by 
blood tests, showed consumption of alcohol, ibuprofen, 
Tylenol with codeine, and his wife's Dilantin the night 
before.  There was thick, blood-tinged mucous in the pharynx, 
and aspiration pneumonia was diagnosed.  There was nystagmus 
on neurologic examination, but he moved all four extremities 
spontaneously and equally.  With progressive respiratory 
failure, he was admitted to intensive care and intubated.  He 
became increasingly agitated, which examiners attributed to 
alcohol withdrawal, and was heavily sedated, but he continued 
to thrash about and, on October 24, extubated himself.  In 
addition to the sedation, four-point restraints were used.  
Prior to discharge on November 1, right foot drop was noted.

A November 13, 1998, NNMC treatment record noted the 
veteran's return for follow-up.  His main complaint was right 
foot drop, said then to be a manifestation of peripheral 
neuropathy due to Dilantin overdose.

The veteran returned to NNMC several times in November 1998 
to complain of right foot pain.  On November 18, the examiner 
noted that, while hospitalized, tight restraints were placed 
on the veteran's wrists and ankles for a period of time.  
Currently, he had constant right ankle pain and was unable to 
dorsiflex the right foot.

The veteran returned to NNMC several times in December 1998 
to complain of numbness and cramping in the fourth and fifth 
fingers of both hands.  Strength was diminished in those 
fingers and he was unable to fully extend them.  He still had 
pain in the right ankle and was using crutches.

On December 16, 1998, the veteran reported to NNMC for 
electromyography and nerve conduction studies.  He said that, 
when he awoke in the hospital in October, he noted 
paresthesias in the fourth and fifth digits of both hands and 
right foot drop.  Examination showed decreased sensation in 
the fourth and fifth fingers and in the hypothenar eminences 
bilaterally, in the right lateral calf, and in the dorsum of 
the right foot, and atrophy of the intrinsic hand muscles.  
Electromyography and nerve conduction studies showed multiple 
focal neuropathies at compressible sites:  severe neuropathy 
in the right ulnar nerve, moderate neuropathy in the left 
ulnar nerve, and severe neuropathy in the right peroneal 
nerve.  There was, however, no evidence of a generalized 
peripheral neuropathy.  The next day, the veteran was issued 
splints for the compression neuropathies.

A December 1998 letter from the veteran's treating physician 
at the NNMC noted the veteran's admission for alcohol 
withdrawal, Dilantin overdose, and aspiration pneumonia.  The 
doctor said that recovery was complicated by pressure ulcers 
on both heels, developed during hospitalization, and by right 
foot drop, a manifestation of peripheral neuropathy secondary 
to Dilantin overdose.

With the VA claim the veteran submitted in February 1999, he 
submitted a statement wherein he contended that, in service, 
he sustained bruises to his right leg, both elbows, and a 
finger, when an armored personnel carrier in which he was a 
passenger rolled over.  He said it felt like his right leg 
and both hands were numb or asleep, and he contended he had 
had difficulty in those extremities since service.
The veteran submitted several other statements in February 
1999.  Statements from two sisters, two brothers-in-law, and 
a cousin, contended that the veteran had had difficulty with 
his arms and right leg since service.  Statements from his 
wife and her mother indicated that they had known the veteran 
since 1995, and he had always had difficulty with his arms 
and right leg.  A statement from a medicine man indicated 
that he performed a ceremony on the veteran, though he did 
not give a date therefor, but that he did not have a cure for 
the pain the veteran had in his arms and legs.

A February 1999 letter from the veteran's NNMC neurologist 
noted that the veteran had neurologic disorders of both arms 
and the right leg.  Though the disorders were healing, there 
could be some permanent nerve damage.

February 1999 VA electromyography of the veteran's upper 
extremities showed significant denervation in the ulnar 
distribution consistent with moderate to severe compression.

An August 1999 letter from his neurologist noted that the 
veteran was disabled, since October 1998, by multiple 
compression neuropathies-bilateral ulnar neuropathies and a 
right peroneal neuropathy-which left his arms and right leg 
extremely weak.

In a letter dated February 22, 2000, his neurologist reported 
that the veteran's October 1998 hospitalization had been 
difficult and prolonged, that multiple nerves were compressed 
during the hospitalization, and that he sustained nerve 
damage, manifested by weakness in his hands and right foot, 
that appeared to be permanent.  In a letter dated the 
following day, she reiterated her report that the veteran was 
left with permanent nerve damage in both arms and the right 
leg after a difficult and prolonged hospitalization in 
October 1998.

At an April 2000 VA neurologic examination, the veteran 
reported an accident in service with pain in the arms and 
legs since.  The examiner noted that the veteran's service 
medical records showed a complaint of neck pain after the 
accident, but no neurologic disorders in the arms or legs.  
The veteran said his condition worsened after an October 1998 
hospitalization, and the examiner quoted from the February 
2000 letter from the veteran's neurologist.  Diagnoses, after 
an examination which showed the veteran's neck to be supple 
with full range of motion and without pain, were bilateral 
ulnar neuropathy and right foot drop.  The examiner opined 
that the neuropathies developed during the veteran's 1998 
hospitalization and that, since there was no evidence of 
radiculopathy, they were unrelated to the 1983 accident in 
the armored personnel carrier.

At a July 2000 hearing, the veteran testified about the 1983 
armored personnel carrier accident, and contended that his 
current multiple neuropathies were related thereto.

In August 2000, the veteran submitted another statement as 
well as letters from his wife, her mother, one of his 
sisters, a brother-in-law, and another medicine man, all of 
which addressed the veteran's symptoms and supported his 
contention that the symptoms began after an accident in 
service.

A January 2002 letter from the veteran's NNMC doctor reported 
that the veteran had severe nerve damage in his arms and 
right leg from which he was unlikely to recover.

At a September 2002 hearing, the veteran contended that the 
neuropathies in his arms and right leg were due to the 
armored personnel carrier accident in service.

Turning now to the applicable law, service connection is 
granted for disability resulting from injury or disease 
incurred or aggravated in service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  To establish service connection, there must 
be evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred or aggravated there.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  The requisite link between a current 
disability and military service may be established, in the 
absence of medical evidence that does so, by medical evidence 
that the veteran incurred a chronic disorder in service and 
currently has the same chronic disorder, or by medical 
evidence that links a current disability to symptoms that 
began in service and continued to the present.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997); 38 C.F.R. § 3.303(b).

In this case, the veteran was a passenger in an armored 
personnel carrier that rolled over in 1982.  The next day, he 
complained of neck pain that was diagnosed as muscle strain.  
The remainder of his service medical records are silent as to 
any further complaints of neck pain, and there were no 
reports of cervical radiculopathy or of neurologic disorders 
of the arms and legs.  The veteran's postservice medical 
records, dated before October 1998, do not reflect 
complaints, diagnoses, or treatment of neck pain, of cervical 
radiculopathy, or of neurologic disorders of the extremities.

In October 1998, the veteran was hospitalized after a suicide 
attempt or gesture involving the consumption of alcohol and 
Dilantin.  At the time of admission, he had no past medical 
history, certainly none involving neurologic disorders of the 
extremities, and was able to move all four extremities.  
However, he was yelling and swearing, was uncooperative, and 
was combative, so he was sedated and restrained.  He was 
discharged nearly three weeks later and, at the time of 
discharge, right foot drop was noted.  That symptom was 
initially described as peripheral neuropathy due to Dilantin 
overdose.  However, soon after discharge from the hospital, 
he developed neurologic disorders in the upper extremities as 
well.  In December 1998, he underwent electromyography and 
nerve conduction studies that showed no evidence of a 
generalized peripheral neuropathy; rather, the neurologic 
disorders in the upper extremities and in the right leg were 
shown to be focal neuropathies of the ulnar nerves 
bilaterally and the right peroneal nerve, and were described 
as compression neuropathies.  Treatment records have noted 
that the veteran, because of his behavior in the hospital, 
was subdued with four-point restraints for some period of 
time, and suggested that the multiple focal neuropathies may 
be due to the restraints used.

In sum, there is no credible evidence in this record that the 
multiple focal neuropathies from which the veteran currently 
suffers developed in service, or during the fifteen years 
thereafter, and there is no medical evidence that relates 
those disorders to his military service.  Instead, the 
medical evidence clearly shows that the neurologic disorders 
first became manifest during and soon after the veteran's 
October 1998 hospitalization.  Accordingly, service 
connection for the multiple focal neuropathies is not 
warranted.


ORDER

Service connection for focal neuropathies, at compressible 
sites, of the ulnar nerves bilaterally and the right peroneal 
nerve, is denied.




		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

